 BOB SAUNDERS COMPANY307BOB SAUNDERS,D/B/ABOB SAUNDERS COMPANYandUNITED FRESHFRUIT & VEGETABLEWORKERS,LOCALINDUSTRIALUNIONNo.78,CIO,PETITIONER.Case No. 2O-RC-.112.March 4, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before LaFayette D. Mathews, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (h) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.We find, in agreement with the parties, that all packing-shedemployees at the Employer's packing shed at Soledad, California,excluding office clerical employees, watchmen, guards, and supervisors,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.The Employer is engaged at its Soledad packing shed in theprocessing of carrots for shipment.It ceased operations at the pack-ing shed on February 3, 1953, and will again start operations in June1953.Employment at the packing shed will range from approxi-mately 30 to approximately 150 employees.The 30 employees whowill be hired in June will probably remain throughout the packingseason.The Employer could make no prediction regarding when,or how many, other employees might be added.The Employer makes no contention regarding the timing of theelection.It states that it may be as appropriately conducted with 30employees on the payroll as with 150.The Petitioner contends thatan election should be directed to take place during the first 30 daysfollowing the Employer's resumption of operations at its packing shedthis year.Under the circumstances of thiscase, we shalldirect that the elec-tion be held on a date when a representative number of employees aredetermined by the Regional Director to be employed by the Employer,following the resumption of operations at the packing shed, among103 NLRB No. 43. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the appropriate unit who are employed during thepayroll period immediately preceding the date of issuance of thenotice of election.'[Text of Direction of Election omitted from publication in thisvolume.]1Truck Equipment Company of Atlanta,93 NLRB 825.L. G. EVERIST,INC.andUNITED STONE AND ALLIED PRODUCTS WORKERSOF AMERICA,C. I. O.Case No.18-CA-345.March5, 1953Decision and OrderOn August 27, 1952, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they are consistent with ourfindings, conclusions, and order herein set forth.I.We agree with the Trial Examiner's conclusion that the Respond-ent from the very inception of the bargaining negotiations for acontract failed and refused to bargain with the Union in good faith inviolation of Section 8 (a) (5) of the Act. In adopting this conclu-sion, however, we rely only upon the following conduct of the Re-spondent, more fully described in the Intermediate Report, which inour opinion clearly establishes that the Respondent failed to bargainwith the Union in good faith as required by the Act :(1)On August 15, 1951 the Respondent posted at its quarry anotice to its employees "inviting all hands" to attend a bargainingconference with the Union scheduled for that afternoon.The Unionobjected to holding the conference under such conditions.The Re-spondent, however, continued to insist that the conference be held in1Pursuant to the provisions of Section 3 (b) of the NationalLabor RelationsAct, theBoard has delegated its powers in connection with thiscaseto a three-member panel[Members Houston, Murdock,and Styles].103 NLRB No. 33.